Citation Nr: 1105171	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  09-12 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
right knee disability, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for service-connected left 
knee disability, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Amy M. Smith
INTRODUCTION

The Veteran served on active duty from October 1988 to March 
1999.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2008 and July 2008 rating actions of the 
Department of Veterans Affairs Regional Office (RO) in Lincoln, 
Nebraska.


FINDINGS OF FACT

1.  The Veteran's service-connected right knee disability is 
manifested by limitation of extension of no more than to 20 
degrees; it is not productive of limitation of flexion to less 
than 60 degrees, ankylosis, recurrent subluxation or lateral 
instability, or impairment of the tibia and fibula.

2.  The Veteran's service-connected left knee disability is 
manifested by limitation of extension of no more than to 10 
degrees; it is not productive of limitation of flexion to less 
than 60 degrees, ankylosis, recurrent subluxation or lateral 
instability, or impairment of the tibia and fibula, and there is 
no evidence of dislocated semilunar cartilage.

3.  The Veteran's service-connected disabilities do not prevent 
his substantially gainful employment.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
service-connected right knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5260, 5261, 
5262 (2010).

2.  The criteria for a rating in excess of 10 percent for 
service-connected left knee disability have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5260, 5261, 
5262 (2010).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).

The foregoing notice requirements were satisfied by January 2008 
and February 2008 letters.  Following the letters, the February 
2009 statement of the case and July 2010 supplemental statement 
of the case were issued, each of which provided the Veteran with 
additional to submit more evidence.

Additionally, the Board finds that the duty to assist provisions 
of the VCAA have been met in this case.  The Veteran has been 
accorded pertinent VA examinations and all obtainable evidence 
identified by the Veteran relative to his claims has been 
obtained and associated with the claims file.  Neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a [V]eteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

II.  General Laws And Regulations

Disability evaluations are assigned to reflect levels of current 
disability.  The appropriate rating is determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  When there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See Hart, supra.  See also 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  As in all increased 
rating claims, consideration is given to staged ratings to 
reflect various levels of impairment as may be revealed by the 
record throughout the appeal period.  See Hart v. Mansfield, 21 
Vet App. 505 (2009).  

In evaluating claims for increased ratings, VA must evaluate the 
Veteran's condition with a critical eye toward the lack of 
usefulness of the body or system in question.  38 C.F.R. § 4.10.  

Disability of the joints is measured by abnormalities of motion, 
such as limitation of motion or hypermobility, instability, pain 
on motion, or the inability to perform skilled motions smoothly.  
38 C.F.R. § 4.45.  Painful motion due to healed injury is 
recognized as productive of disability entitled to at least a 
minimal compensable rating for the joint.  38 C.F.R. § 4.59.  
Under section 4.59, painful motion is considered limited motion 
even though a range of motion is possible beyond the point when 
pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).

VA must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, which 
requires the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not require 
a separate rating for pain, it does provide guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  The Board has a special obligation to 
provide a statement of reasons or bases pertaining to § 4.40 in 
rating cases involving pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

II.  Analysis 

A.  Increased Ratings

Historically, the RO granted service connection for bilateral 
knee pain in an August 1999 rating decision and assigned a single 
10 percent evaluation for it.  In December 2007, the Veteran 
filed a claim for an increased rating.  In a February 2008 
decision, the RO granted a separate 30 percent rating for the 
Veteran's right knee (and recharacterized the disability as 
musculoligamentous strain) and a separate 10 percent rating for 
his left knee (also recharacterized as musculoligamentous 
strain), both effective from the date of his December 2007 claim.  
The Veteran's service-connected right and left knee disabilities 
remain evaluated as 30 percent and 10 percent disabling 
respectively. 

The Veteran's service-connected right and left knee disabilities 
are evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5261, 
pertaining to limitation of extension.  Under this Diagnostic 
Code, when extension is limited to 10 degrees, a 10 percent 
rating is assigned; when extension is limited to 15 degrees, a 20 
percent rating is assigned, when extension is limited to 20 
degrees, a 30 percent rating is assigned; when extension is 
limited to 30 degrees, a 40 percent rating is assigned; and when 
extension is limited to 45 degrees, a 50 percent rating is 
assigned.  

Additionally, limitation of flexion of the leg is rated as 10 
percent disabling when flexion is limited to 45 degrees; when 
flexion is limited to 30 degrees, a 20 percent rating is 
assigned; and when flexion is limited to 15 degrees, a 30 percent 
rating is assigned.

Other potentially applicable diagnostic codes include 5256 
(pertaining to ankylosis of the knee), 5257 (pertaining to other 
knee impairment manifested by recurrent subluxation or lateral 
instability), 5258 (pertaining to dislocated semilunar 
cartilage), and 5262 (pertaining to impairment of the tibia or 
fibula).

The Board notes that VA General Counsel Opinions VAOPGCPREC 23-97 
(July 1, 24, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) allow a 
knee disability to be rated separately under the limitation of 
motion codes 5260 and 5261 in addition to Diagnostic Code 5257 
for subluxation/instability.

According to the guidelines set forth in 38 C.F.R. § 4.71, Plate 
II, normal "anatomical" extension and flexion is 0 to 140 
degrees.

The Veteran underwent a VA joints examination in January 2008.  
Parenthetically, the Board notes that medical records dated prior 
to this examination are essentially silent for complaints or 
findings regarding the Veteran's knees.  At that time, the 
Veteran reported daily pain, stiffness, and weakness in both 
knees, which was somewhat helped by over the counter pain 
medication.  He reported weekly 
flare-ups, which occurred with bending, standing, twisting and 
rotating the knees.  He also reported difficulty with repetitive 
use, and that his knees would lock and give.  He denied falls and 
the use of assistive devices, but reported that he avoided most 
activities and that he could only stand for twenty minutes and 
could walk more than1/4 of a mile but less than a mile.

On physical examination, the Veteran was noted to have an 
antalgic gait with poor propulsion; there was no evidence of 
abnormal weightbearing.  There was no ankylosis or inflammatory 
joint arthritis.  Range of motion testing revealed 20 degrees 
extension to 85 degrees flexion of the right knee and 10 degrees 
extension to 90 degrees flexion of the left knee.  There was 
moderate crepitus and moderate pain noted.  Repetition produced 
moderate to occasionally sever pain and moderate weakness and 
fatigue, but did not result in any additional limitation of 
motion.  There was no instability or ligamentous laxity observed.  
X-rays of the knees were normal.

Subsequent VA treatment records reflect few complaints or 
findings with respect to the Veteran's knees, but do show that 
the Veteran was issued a cane in September 2008 and a brace in 
September 2009 to address complaints of locking.

The Veteran has demonstrated right knee extension to 20 degrees 
and left knee extension to 10 degrees.  Although the January 2008 
VA examination noted pain with range of motion testing, as well 
as weakness and fatigue, the record does not reflect that these 
factors resulted in additional limitation of motion of the knees 
so as to warrant a higher rating on this basis.  DeLuca, 8 Vet. 
App. 202 (1995).  Thus, a disability rating greater than 30 
percent for the Veteran's right knee and 10 percent for his left 
knee is not warranted under the provisions of Diagnostic Code 
5261.

Additionally, the Veteran has demonstrated right knee flexion to 
85 degrees and left knee flexion to 90 degrees, far in excess of 
that required for separate compensable evaluations under 
Diagnostic Code 5260, even with pain.  In this regard, the Board 
notes that since there is no X-ray evidence of arthritis, 
Diagnostic Code 5003 (which provides for the assignment of a 
minimal compensable rating for limitation of motion when there is 
X-ray evidence of arthritis together with a finding of painful 
motion) is not for application.

Further, the evidence does not reflect ankylosis or impairment of 
the tibia and fibula so as to warrant higher ratings under 
Diagnostic Code 5256 or 5262.  There is also no evidence of 
recurrent subluxation or lateral instability to warrant higher or 
separate ratings under Diagnostic Code 5257.  Moreover, while the 
Board acknowledges the Veteran's complaints of "locking," there 
is no evidence of dislocated semilunar cartilage such that a 
higher 20 percent rating of his left knee under Diagnostic Code 
5258 is warranted.  

Thus, applying the rating criteria to the facts of the Veteran's 
right and left knee disabilities, the Board must conclude that 
the currently-assigned 30 and 10 percent disability ratings are 
appropriate for the entire appeal period.  The preponderance of 
the evidence is against the award of higher disability ratings.

The Board has also considered assignment of an extraschedular 
evaluation for the increased rating claims on appeal.  The 
threshold factor for extraschedular consideration is a finding on 
part of the RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service connected disability at issue are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 
38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. 
III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, 
there must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the established 
criteria provided in the rating schedule for this disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extraschedular consideration is 
required. See VAOGCPREC 6-1996 (Aug. 16, 1996).  Thun v. Peake, 
22 Vet. App. 111 (2008).  In the instant case, the Board 
acknowledges the report of a September 2008 VA general medical 
examination (performed in connection with the TDIU claim on 
appeal), which reflects the examiner's determination that the 
Veteran's bilateral knee disability would likely severely 
interfere with any usual occupational or daily activity where 
repetitive use is needed.  However, the Board notes that loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  
Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  See also Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  With 
this in mind, the evidence simply does not reflect that the 
Veteran's disability picture is so exceptional or unusual as to 
render impractical the application of the regular schedular 
criteria.  His ratings for his service-connected right and left 
knee disabilities contemplate his complaints.  Accordingly, the 
Board finds that referral for extraschedular consideration is not 
warranted.

B.  TDIU

A TDIU rating requires the presence of impairment so severe that 
it is impossible for the average person to follow a substantially 
gainful occupation.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the Veteran's 
service-connected disabilities alone are of sufficient severity 
to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to a Veteran's level 
of education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 
4.16, 4.19.

The governing regulations provide that, to qualify for a TDIU, if 
there is only one service-connected disability, it must be rated 
at 60 percent or more.  38 C.F.R. 
§ 4.16(a).  If there are two or more service-connected 
disabilities, at least one shall be rated at 40 percent or more, 
and there shall be sufficient additional disability to bring the 
combined rating to 70 percent or more.  Id.

Additionally, for the above purpose of one 60 percent disability, 
or one 40 percent disability in combination, the following will 
be considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities resulting 
from common etiology or a single accident, (3) disabilities 
affecting a single body system, e.g., orthopedic, digestive, 
respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple 
injuries incurred in action, or (5) multiple injuries incurred as 
a prisoner of war.  Id.

The Veteran is service-connected for right knee 
musculoligamentous strain (evaluated as 30 percent disabling), 
left knee musculoligamentous strain (evaluated as 10 percent 
disabling), tinnitus (evaluated as 10 percent disabling), 
gastroesopageal reflux disease (evaluated as 10 percent 
disabling), adjustment disorder (evaluated as 10 percent 
disabling), and four additional disabilities, evaluated as 
noncompensable.  Importantly, pursuant to 4.16(a), the Veteran's 
right and left knee disabilities are to be treated as one 
disability and thus, he meets the minimum schedular requirements 
for a TDIU under 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.25 and 
Combined Ratings Table.  However, the evidence must still show 
that the Veteran is unable to pursue a substantially gainful 
occupation due to his service-connected disability.

Here, the evidence fails to show that the Veteran is unable to 
attain or maintain gainful employment solely due to service-
connected disabilities.  During September 2008 VA audiological 
and mental disorders examinations, those examiners determined 
that the veteran was not unemployable as a result of his 
service-connected tinnitus and psychiatric disability.  The Board 
acknowledges a September 2008 VA general medical examination, 
which reflects the examiner's determination that it was unlikely 
that the Veteran's service-connected back disability would allow 
any usual occupational or daily activity.  However, VA treatment 
records reflect that, during the course of this appeal, the 
Veteran has attended vocational rehabilitation courses and has 
held several jobs, with a May 2010 treatment report showing that 
he had found a new job and was improving his financial situation.

Under these circumstances, the preponderance of the evidence is 
against finding that the Veteran's service-connected disabilities 
caused him to be unable to pursue substantially gainful 
employment, and the benefit of the doubt doctrine is not for 
application.  Therefore, the Veteran's appeal is denied.


ORDER

Entitlement to a rating in excess of 30 percent for service-
connected right knee disability is denied.

Entitlement to a rating in excess of 10 percent for service-
connected left knee disability is denied.

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


